FILED
                             NOT FOR PUBLICATION                            JUN 18 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


ANA MARIA MORALES,                               No. 12-71307

               Petitioner,                       Agency No. A074-802-766

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.


                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 12, 2014**

Before:        McKEOWN, WARDLAW, and M. SMITH, Circuit Judges.

       Ana Maria Morales, a native and citizen of Guatemala, petitions for review

of the Board of Immigration Appeals’ (“BIA”) order dismissing her appeal from an

immigration judge’s decision denying her application for asylum, withholding of

removal, protection under the Convention Against Torture (“CAT”) and a motion


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
for continuance. Our jurisdiction is governed by under 8 U.S.C. § 1252. We

review de novo questions of law, Annachamy v. Holder, 733 F.3d 254, 258 (9th

Cir. 2013), and for substantial evidence the factual findings, Wakkary v. Holder,

558 F.3d 1049, 1056 (9th Cir. 2009). We deny in part and dismiss in part the

petition for review.

      Substantial evidence supports the BIA’s finding that Morales’ past

experiences in Guatemala, including the incident with the military in 1987, did not

rise to the level of persecution. See Gu v. Gonzales, 454 F.3d 1014, 1019-21 (9th

Cir. 2006) (brief detention, beating and interrogation did not compel finding of

past persecution). Further, Morales did not establish that the death of extended

family members were part of a pattern of persecution tied to Morales. See

Wakkary, 558 F. 3d at 1060. We lack jurisdiction to consider Morales’

humanitarian asylum claim because she did not raise it to the agency. See Barron

v. Ashcroft, 358 F.3d 674, 677-78 (9th Cir. 2004) (no jurisdiction over legal claims

not presented in administrative proceedings below). Morales’ related due process

claim regarding humanitarian asylum fails. See Lata v. INS, 204 F.3d 1241, 1246

(9th Cir. 2000).

      Substantial evidence also supports the BIA’s finding that Morales failed to

demonstrate a well-founded fear of future persecution where her husband returned


                                          2                                   12-71307
to Guatemala without problems. See Hakeem v. INS, 273 F.3d 812, 816 (9th Cir.

2001) (“[a]n applicant’s claim of persecution upon return is weakened, even

undercut, when similarly-situated family members continue to live in the country

without incident.”). Thus, Morales’ asylum claim fails.

      Because Morales failed to establish eligibility for asylum, her withholding of

removal claim necessarily fails. See Zehatye v. Gonzales, 453 F.3d 1182, 1190

(9th Cir. 2006).

      Morales does not make any specific arguments with respect to CAT. See

Martinez-Serrano v. INS, 94 F.3d 1256, 1259-60 (9th Cir. 1996) (issues not

supported by argument are deemed abandoned).

      We reject Morales’ contention that due process was violated by denial of

continuance. See Lata, 204 F.3d at 1246 (requiring error and prejudice to prevail

on a due process challenge). See also Singh v. Holder, 638 F.3d 1264, 1274 (9th

Cir. 2011) (“[T]he IJ [is] not required to grant a continuance based on ...

speculation.”).

      PETITION FOR REVIEW DENIED in part; DISMISSED in part.




                                           3                                  12-71307